March 28, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        DWAIN CAMPBELL, Appellant

NO. 14-12-01096-CV                          V.

                 CARRIAGE PLACE APARTMENTS, Appellee
                    ________________________________

     Today the Court heard appellee's motion to dismiss the appeal from the
judgment signed by the court below on December 10, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Dwain Campbell.
      We further order this decision certified below for observance.